Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (8,544,570).
Consider Claim 1, Ishii discloses a device comprising: a caster unit including a mount (61), a roller (44), and a motor (54), wherein the roller (44) is coupled to the mount (61), wherein the motor (54) is coupled to the mount (61), wherein the motor (54) is configured to drive the roller (44) through the mount (61).
Consider Claim 2, Ishii discloses all the features of the claimed invention, as described above, and further discloses comprising a cart (10) including the caster unit.
Consider Claim 3, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the caster unit is fastened to the cart (10).
Consider Claim 4, Ishii discloses all the features of the claimed invention, as described above, and further discloses comprising a battery (26) configured to power the motor (54), wherein the battery (26) is coupled to the cart (10).
Consider Claim 5, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the cart (10) has a lower side (Bottom surface side of 12) hosting the battery (26) (C18, L32-35).
Consider Claim 6, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the caster unit includes only one roller (44) and only one motor (54).
Consider Claim 7, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the cart includes a platform (12) having an upper side (14) configured to transport an object (operator) thereon, wherein the platform (12) is configured to extend between the caster unit and the object.
Consider Claim 9, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the motor (54) is a DC motor (C22, L44-46).
Consider Claim 11, Ishii discloses all the features of the claimed invention, as described above, and further discloses further comprising a remote control (70) configured to control the motor (54).
Consider Claim 12, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the remote control (70) is handheld.
Consider Claim 13, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the motor (54) is configured to drive the roller (44) at a speed, wherein the remote control (70) is configured to control the speed.
Consider Claim 15, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the caster unit includes only one roller (44) and only one motor (54).
Consider Claim 16, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the mount (61) extends between the roller (44) and the motor (54).
Consider Claim 17, Ishii discloses a method comprising: causing a caster unit to be received, wherein the caster unit includes a mount (61), a roller (44), and a motor (54), wherein the roller (44) is coupled to the mount (61), wherein the motor (54) is coupled to the mount (61), wherein the motor (54) is configured to drive the roller (44) through the mount (61); and causing the caster unit to be attached to a cart (10) such that the cart can travel via the caster unit.
Consider Claim 18, Ishii discloses all the features of the claimed invention, as described above, and further discloses wherein the caster unit includes only one roller (54) and only one motor (54).
Consider Claim 19, Ishii discloses all the features of the claimed invention, as described above, and further discloses comprising causing the motor to be powered from a battery (26) of the cart (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (8,544,570) in view of Cui (9,789,902).
Consider Claim 8, Ishii discloses all the features of the claimed invention, as described above, but does not disclose wherein the cart includes a first wheel and a second, wherein the caster unit is secured to the cart between the first wheel and the second wheel.
Cui discloses wherein the cart includes a first wheel (630) and a second (630), wherein the caster unit (608) is secured to the cart between the first wheel and the second wheel (Fig. 5C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ishii by locating the caster unit between wheels of the cart in order to apply powered movement to a non-powered device.
Consider Claim 20, Ishii discloses all the features of the claimed invention, as described above, but does not disclose causing the caster unit to be secured to the cart between a first wheel of the cart and the second wheel of the cart.
Cui discloses causing the caster unit to be secured to the cart between a first wheel of the cart and the second wheel of the cart.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ishii by locating the caster unit between wheels of the cart in order to apply powered movement to a non-powered device.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (8,544,570) in view of Ishii (2010/0206647).
Consider Claim 10, Ishii discloses all the features of the claimed invention, as described above, but does not disclose wherein the motor is a brushed motor.
Ishii discloses that it is known to use brushed motors in place of brushless motors (Para 0079).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ishii by utilizing a brushed motor in place of a brushless motor since it would have been a simple matter of substituting one known element for another known element and would have yielded the expected result of converting electrical power into rotational power.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (8,544,570) in view of Reimers (5,167,389).
Consider Claim 14, Ishii discloses all the features of the claimed invention, as described above, but does not disclose wherein the remote control includes a housing storing a battery powering the remote control.
Reimers discloses wherein the remote control (36) includes a housing (236) storing a battery (238) powering the remote control.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ishii by further comprising a housing storing a battery powering the remote in order to allow the user to control the device from a remote position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618